13-2355-cv
Sharpe v. City of New York, et al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY
ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Thurgood Marshall United
States Courthouse, 40 Foley Square, in the City of New York, on
the 27th day of March, two thousand fourteen.

PRESENT:       DENNY CHIN,
               CHRISTOPHER F. DRONEY,
                         Circuit Judges.*
- - - - - - - - - - - - - - - - - - - - - - -x
WYNTON SHARPE,
                              Plaintiff-Appellant,

                      -v-                                     13-2355-cv

CITY OF NEW YORK, THE OFFICE OF THE
DISTRICT ATTORNEY OF KINGS, AMY P.
FEINSTEIN, in her official and personal
capacity, CHARLES J. HYNES, in his
official and personal capacity, JAMES
LEEPER, in his official and personal
capacity,
                    Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                STEPHEN BERGSTEIN, Bergstein &
                                        Ullrich LLP, Chester, New York.


*
      Because Judge Susan L. Carney, originally assigned to the panel,
recused herself from this case, the remaining two judges issue this
order in accordance with Second Circuit Internal Operating Procedure
E(b).
FOR DEFENDANTS-APPELLEES:       LARRY A. SONNENSHEIN, Assistant
                                Corporation Counsel (Kathy H.
                                Chang, Assistant Corporation
                                Counsel, on the brief), for
                                Michael A. Cardozo, Corporation
                                Counsel of the City of New York,
                                New York, New York.

            Appeal from the United States District Court for the

Eastern District of New York (Cogan, J.).

            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

            Plaintiff-appellant Wynton Sharpe appeals the district

court's memorandum decision and order entered on May 29, 2013

granting defendants-appellees' motion under Federal Rule of

Civil Procedure 12(b)(6).   Judgment was entered that same day

dismissing the amended complaint.   We assume the parties'

familiarity with the facts, procedural history, and issues on

appeal.

            We review the district court's grant of defendants'

motion to dismiss on the pleadings de novo.   ATSI Commc'ns, Inc.

v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).   We also

accept the allegations in the amended complaint as true and draw

all reasonable inferences in favor of Sharpe as the nonmoving

party.    Easterling v. Collecto, Inc., 692 F.3d 229, 233 (2d Cir.

2012).




                                - 2 -
             Sharpe has limited his appeal to a single claim:   that

defendants violated his right to intimate association by

interfering with his relationship with his father.    The right to

intimate association "guarantees an individual the choice of

entering an intimate relationship free from undue intrusion by

the state."    Sanitation & Recycling Indus., Inc. v. City of New

York, 107 F.3d 985, 996 (2d Cir. 1997).    We have observed,

however, that "[t]he source of the intimate association right

has not been authoritatively determined."    Adler v. Pataki, 185
F.3d 35, 42 (2d Cir. 1999).    We have likewise noted that this

Court and the Supreme Court have applied varying

"standard[s] . . . in determining whether th[e] right has been

violated."    Id. at 43.

             The district court acknowledged that we have not

decided whether a plaintiff must allege that a state actor

intended to interfere with an intimate association to state a

claim.   Sharpe v. City of New York, No. 11 Civ. 5494 (BMC), 2013
WL 2356063, at *8 (E.D.N.Y. May 29, 2013).    The district court,

however, observed that most circuit courts and district courts

within the Second Circuit have found that intent to interfere is

a necessary element in an intimate association claim.    Id.    The

court concluded that Sharpe's claim must be dismissed because he

failed plausibly to allege intent to interfere in his

relationship with his father.    Id.

                                 - 3 -
          We have previously recognized, however, that a

plaintiff may state a claim for interference with an intimate

association even though the complaint does not allege that the

state either "purported to regulate" the relationship or

"endeavored to end a . . . relationship already begun."    Adler,
185 F.3d at 44.   This case does not require us to decide whether

we should limit the right to intimate association to

circumstances where a state actor intended to interfere with the

association.   Even if a plaintiff may establish a claim based on

state action that imposes an "arbitrary" or "undue" burden on an

intimate association, see id., Sharpe has failed to state such a

claim here.

          The amended complaint sets forth the following facts:

(1) Sharpe's father, Wellington Sharpe, was running for public

office, and had run on several occasions in the past, against

Kevin Parker; (2) Parker was the subject of a criminal

prosecution brought by the Red Zone General Trial Bureau of the

Kings County District Attorney's Office (the "KCDAO"); (3)

Wynton Sharpe was an Assistant District Attorney in the Red Zone

General Trial Bureau of the KCDAO at the time of the Parker

prosecution; (4) the KCDAO employee manual indicated that

Assistant District Attorneys have a "duty to avoid both actual

conflicts of interest and even the appearance of any improper

political motive or bias in the conduct of any prosecution"; (5)

                               - 4 -
on August 11, 2010, Amy P. Feinstein, the Chief Assistant

District Attorney in the KCDAO, and James Leeper, the Bureau

Chief of the Red Zone, asked Sharpe whether his father was

Wellington Sharpe; (6) as soon as he told Leeper and Feinstein

that his father was Wellington Sharpe, Wynton Sharpe was

suspended from the KCDAO, and was ultimately fired.

           To "state[] a plausible claim for relief," a plaintiff

must allege facts sufficient to support more than a "mere

possibility of misconduct."   Ashcroft v. Iqbal, 556 U.S. 662,

679 (2009).   We conclude that Sharpe's allegations fail to

"nudge[]" Sharpe's claim "across the line from conceivable to

plausible."   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 678, 570

(2007).   Not once in his complaint does Sharpe contend that he

ever disclosed his father's political candidacy to anyone in the

KCDAO until he was specifically asked in August of 2010.

Instead, he merely alleges that he "never kept his family

relation with his father a secret," that "Defendant HYNES knew

Wellington Sharpe had been a candidate for public office in

KINGS COUNTY prior to the time of Plaintiff SHARPE's hiring,"

and that, "[u]pon information and belief," Sharpe's father's

campaign against Parker "was a fact known to Defendant HYNES and

other members of the KINGS COUNTY D.A.'S OFFICE."

           These statements are "wholly conclusory," id. at 561,

because they are unsupported by factual allegations about how or

                               - 5 -
why Hynes and other unidentified members of the KCDAO knew about

the elder Sharpe's candidacy.   At best, Sharpe's complaint

simply alleges facts that are "consistent with" his theory that

he was targeted for suspension and termination due to his

relationship with his father, but are also consistent with a far

more likely explanation:   that he was suspended and terminated

because the KCDAO believed that he violated its policy.   See id.

at 563.   Although Sharpe asserts that he did not work on the

Parker prosecution and was not "interested [in] or aware of any

of the facts relating to the prosecution," he does not contend

that he was unaware of the prosecution.   Sharpe's mere

employment in the unit that was engaged in a prosecution of

Sharpe's father's political rival obviously posed a risk of

creating "the appearance of . . . improper political motive or

bias," yet Sharpe does not contend he did anything to mitigate

this appearance.

           Sharpe's amended complaint acknowledges that his

failure to report his father's political candidacy to his

supervisors or anyone else at the KCDAO had tangible

consequences.   The Assistant District Attorney in charge of the

Parker prosecution was required to inform the judge presiding

over the case and defense counsel about Sharpe's relationship,

and Parker's defense attorney thereafter moved to dismiss the

indictment and the judge relieved the KCDAO from the case.

                                - 6 -
Indeed, the court recognized the existence of a potential

conflict.

            Given his failure to allege facts to indicate that he

took any steps to discharge his duty to avoid "the appearance of

any improper political motive or bias," Sharpe's claim that he

was targeted for adverse treatment because of his relationship

with his father is not plausible.

            We have considered Sharpe's remaining arguments and

find them to be without merit.    Accordingly, we AFFIRM the

judgment of the district court.



                                 FOR THE COURT:
                                 Catherine O'Hagan Wolfe, Clerk




                                 - 7 -